RENDERED: APRIL 30, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0298-MR


AUGUST PROPERTIES, LLC                                              APPELLANT



                  APPEAL FROM SCOTT CIRCUIT COURT
v.                HONORABLE BRIAN K. PRIVETT, JUDGE
                        ACTION NO. 15-CI-00204



COMMONWEALTH OF KENTUCKY,
TRANSPORTATION CABINET                                                 APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

MAZE, JUDGE: August Properties, LLC, challenges the propriety of the

summary dismissal of its claims for injunctive relief to require the Commonwealth

of Kentucky, Transportation Cabinet to abate ongoing traffic hazards resulting

from heavy traffic backup and ponding water on U.S. Highway 25 South. August

Properties also predicates error on the denial of its claim for inverse condemnation
stemming from the Cabinet’s placement of improvements on its right-of-way

without compensation. Having reviewed the record in light of August Properties’

arguments for reversal, we affirm the judgment of the Scott Circuit Court.

             August Properties owns a parcel of land in Georgetown, Kentucky,

upon which it operates an office and shopping plaza and a self-storage rental

facility. In March 2015, August Properties filed a complaint in Scott Circuit Court

alleging that a left-turn lane from U.S. Highway 25 North onto U.S. 460 Bypass

West backs up during periods of heavy traffic preventing customers from having

ingress to and egress from its businesses. August Properties also complained that

the Cabinet’s failure to correct this situation creates a continuing traffic hazard

endangering the safety of vehicles using the roadways and unreasonably interfering

with its businesses. In addition, the complaint alleged that the Cabinet improperly

installed a storm water drainage system which overflows during periods of heavy

rainfall, causing ponding of water on U.S. 25 and creating a danger to motorists

and an unreasonable impediment to the customers of its businesses. Finally, the

complaint alleged that the Cabinet placed improvements upon August Properties’

right-of-way for which it was never compensated.

             In August 2017, the Scott Circuit Court granted the Cabinet’s motion

for summary judgment concluding that there were no genuine issues of material

fact and that the Cabinet was entitled to judgment as a matter of law. By order


                                          -2-
entered January 24, 2018, the circuit court granted the Cabinet’s motion to alter or

amend the August 2017 judgment by correcting a mistake in the final paragraph

stating that the summary judgment motion was denied in part and granted in part.

The circuit court concluded that it was obvious from the record and a reading of

the August 2017 judgment that the court had intended to grant the Cabinet’s

summary judgment motion on all claims against it. This appeal followed.

             August Properties advances three primary arguments in support of its

contention that summary judgment was improvidently granted: 1) that the circuit

court erred in concluding that no affirmative evidence supported its claim that the

Cabinet’s removal of a dedicated turn lane into its property constituted a taking for

which it is entitled to just compensation; 2) that the circuit court erred in

concluding that it failed to offer any statutory enactments or mandatory caselaw

imposing a duty on the Cabinet to resolve chronic traffic backup issues; and 3) that

the circuit court erred in concluding that it failed to assert a claim distinct from that

suffered by the general public regarding the ponding of water on U.S. 25. In

particular, August Properties asserts that genuine issues of material fact precluded

summary disposition and that the Cabinet was not entitled to judgment as a matter

of law.




                                           -3-
             We commence our discussion of these issues by reiterating the

familiar and well-established standard by which appellate courts review a grant of

summary judgment:

                    The standard of review on appeal of a summary
             judgment is whether the trial court correctly found that
             there were no genuine issues as to any material fact and
             that the moving party was entitled to judgment as a
             matter of law. Kentucky Rules of Civil Procedure (CR)
             56.03. There is no requirement that the appellate court
             defer to the trial court since factual findings are not at
             issue. Goldsmith v. Allied Building Components, Inc.,
             Ky., 833 S.W.2d 378, 381 (1992). “The record must be
             viewed in a light most favorable to the party opposing the
             motion for summary judgment and all doubts are to be
             resolved in his favor.” Steelvest, Inc. v. Scansteel Service
             Center, Inc., Ky., 807 S.W.2d 476, 480 (1991).
             Summary “judgment is only proper where the movant
             shows that the adverse party could not prevail under any
             circumstances.” Steelvest, 807 S.W.2d at 480, citing
             Paintsville Hospital Co. v. Rose, Ky., 683 S.W.2d 255
             (1985). Consequently, summary judgment must be
             granted “[o]nly when it appears impossible for the
             nonmoving party to produce evidence at trial warranting
             a judgment in his favor . . .” Huddleston v. Hughes, Ky.
             App., 843 S.W.2d 901, 903 (1992), citing Steelvest,
             supra (citations omitted).

Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996).

             We first examine the entry of summary judgment on August

Properties’ inverse condemnation claim. “Inverse condemnation is the term

applied to a suit against a government to recover the fair market value of property

which has in effect been taken and appropriated by the activities of the government


                                         -4-
when no eminent domain proceedings are used.” Commonwealth, Natural

Resources and Environmental Protection Cabinet v. Stearns Coal and Lumber

Company, 678 S.W.2d 378, 381 (Ky. 1984). The Supreme Court in Stearns

emphasized that governmental activity constitutes an inverse taking of private

property only when it “involve[s] acts which completely frustrate the landowner’s

rights and deprive him of the use of his property.” Id. at 382. Thus, actions for

inverse condemnation action are directed at recovering from the government the

fair market value of property which has been appropriated.

             Here, the complaint alleged only that the Cabinet had placed

improvements on August Properties’ right-of-way. In granting summary judgment

on this claim, the circuit court properly concluded that in order to defeat the

Cabinet’s motion on the issue of inverse condemnation, August Properties bore the

burden of presenting “at least some affirmative evidence showing that there is a

genuine issue of material fact for trial.” Steelvest, 807 S.W.2d at 482. Concluding

that August Properties failed to satisfy this burden, the circuit court specifically

found that August Properties failed to establish that it even owned the property for

which it sought compensation. Rather, August Properties’ response to the

Cabinet’s motion for summary judgment consisted only of an allegation that it had

sent the Cabinet specific information that the property consisted of a 50 by 200-

foot strip of land and that the Cabinet had granted a permit to construct a turn lane


                                          -5-
at a cost of $70,000. August Properties’ sole support for these assertions was a

photograph of an unidentified roadway and a copy of an email from counsel to the

Cabinet indicating that August Properties valued the property at $100,000.

Because our review of the record confirms the circuit court’s finding that August

Properties failed to provide a copy of a deed or other document supporting its

claim of ownership of the property, a copy of the alleged turn-lane permit, or even

a more specific identification of the property allegedly taken and/or the nature of

the Cabinet’s “improvements” it claims constituted a taking, we perceive no error

in the circuit court’s conclusion that the failure to adduce “some affirmative

evidence” to counter the Cabinet’s motion warranted summary dismissal of the

inverse condemnation claim.

             Next, August Properties argues that the circuit court erred in

summarily dismissing its claims predicated upon the Cabinet’s failure to abate

chronic traffic problems and the pooling of water on the roadway near its property.

The complaint sought an order directing the Cabinet “to take any and all measures

to correct” traffic backup due to the existence of improper turn lanes and the

pooling of water caused by the Cabinet’s installation of an improper drainage

system. Like the circuit court, we are convinced that the Cabinet is entitled to

judgment as a matter of law on these claims.




                                         -6-
              The “clearly established rule in this jurisdiction is that a private

citizen is not entitled to injunctive relief to abate a nuisance in a street, such as is

here charged to exist, unless he can show an injury distinct from that suffered by

the general public.” York v. Chesapeake & Ohio Railway Company, 240 Ky. 114,

41 S.W.2d 668, 670 (1931). In attempting to establish a distinct injury on its

traffic backup claim, August Properties asserted in its complaint that the turn lane

traffic backs up past the main entrance to its property “preventing customers . . .

from having ingress and egress access to [its] businesses.” However, the circuit

court ultimately granted the Cabinet’s motion for summary judgment on the basis

that August Properties had failed to cite any statutory authority or mandatory

caselaw imposing a duty on the Cabinet to resolve chronic traffic backups.

              In Collins v. Commonwealth, Transportation Cabinet, Department of

Highways, 516 S.W.3d 320 (Ky. 2017), the Supreme Court addressed a similar

question in the context of the Cabinet’s common law duty to keep the roadway in a

reasonably safe condition:

                     Encompassed within the Department of Highways’
              duty to keep our highways in a reasonably safe condition
              is the duty to conduct maintenance and remove dangers
              that were known or should have been known. See
              Commonwealth, Transportation Cabinet, Bureau of
              Highways v. Roof, 913 S.W.2d 322 (Ky. 1996)(duty to
              construct and maintain guardrails); [Commonwealth of
              Kentucky, Transportation Cabinet, Department of
              Highways v.] Guffey, 244 S.W.3d 79 [(Ky. 2008)] (duty
              to remove a cable stretched across a roadway);

                                            -7-
             Commonwealth of Kentucky, Department of Highways v.
             Automobile Club Insurance Company, 467 S.W.2d 326
             (Ky. 1971) (duty to erect warning signs and maintain
             barriers or guardrails at dangerous places on the
             highway); Dillingham v. Department of Highways, 253
             S.W.2d 256 (Ky. 1952) (no duty to “keep highway
             shoulders in reasonably safe condition for travel, except
             as to defects which are obscured [and] inherently
             dangerous . . . .”).

                    Based on the aforementioned guiding case law, we
             cannot conclude that the Department of Highways’
             common law duty extends to ensuring compliance with
             the size restrictions of KRS 189.221. The key inquiry
             into the Department of Highways’ common law duty
             is reasonableness. It is reasonable to expect the
             Department of Highways to remove a deadly cable
             stretched across the highway, or to place guardrails on
             dangerous curves. On the other hand, it would be
             unreasonable to confer a duty upon the Department
             of Highways to enforce all traffic laws and to forestall
             the negligence of third party drivers.

516 S.W.3d at 323-24 (emphases added). Pertinent to the question before us, the

Supreme Court ultimately concluded that the appellant in Collins “failed to

demonstrate, by way of statute, regulation, or common law, that the Department of

Highways had a duty to enforce compliance with the motor vehicle laws of the

Commonwealth.” Id. at 324. Based upon the rationale set out in Collins, we

concur in the circuit court’s assessment that August Properties’ claim is precluded

by its failure to identify a statute, regulation, or common law imposing upon the

Cabinet an affirmative duty to prevent traffic backup.




                                        -8-
             Concerning the water-ponding claim, the circuit court concluded that

not only had August Properties failed to establish a claim distinct from that

suffered by the general public, but it also failed to allege any injury on its own

behalf. Count II of August Properties’ complaint states:

             11. During construction of improvements to U.S. 25
             Highway South by the Transportation Cabinet, the work
             included placement of a drain for storm water drainoff.

             12. During periods of heavy rainfall, the water drain
             overflows, creating ponding of water onto the lanes of
             U.S. 25. The Georgetown Police Department has on
             several occasions had to direct motorists around the
             hazard.

             13. The ponding of water creates a danger to motorists,
             as well as a danger and an unreasonable impediment to
             the customers of the Plaintiff’s businesses.

             14. The Plaintiff has placed the Defendants on notice of
             the danger created by the improper water drainage
             system. To date, there has been no response indicating
             the hazard will be corrected or repaired.

We again return to the rule set out in York, supra, “that a private citizen is not

entitled to injunctive relief to abate a nuisance in a street . . . unless he can show an

injury distinct from that suffered by the general public.” 41 S.W.2d at 670.

August Properties’ assertion that the ponding of water creates an “unreasonable

impediment” to its customers does not satisfy that standard.

             Rather, it appears that August Properties’ complaints concerning

dangerous conditions caused by traffic backup and ponding water are intended to

                                           -9-
remedy a defect in its claims of unreasonable interference with its business

interests. By couching its complaint in terms of claims for injunctive relief

concerning dangerous conditions, August Properties avoids the application of a

long line of cases holding that business losses are not compensable in

condemnation actions. For example, in Commonwealth, Department of Highways

v. Rogers, our then-highest court unequivocally stated, “We have, of course, held

time and time again that business losses resulting from condemnation are not

compensable.” 399 S.W.2d 706, 707 (Ky. 1965). In Commonwealth, Department

of Highways v. Carlisle, 442 S.W.2d 294, 296 (Ky. 1969), the Court explicitly held

that “loss of access is not a compensable factor if the property owner retains

reasonable means of ingress and egress[.]” Finally, in Commonwealth,

Department of Highways v. Cammack, 408 S.W.2d 615, 617 (Ky. 1966), it was

established that “‘inconvenience’ is not compensable in eminent domain cases.”

(Citation omitted.)

              This brings us back to the question of whether August Properties has

properly articulated a duty to abate the ponding water on an adjacent roadway

which at times impedes access to its premises. In other words, does the occasional

ponding of water during periods of heavy rain constitute an unreasonably

dangerous condition that the Cabinet was bound to remedy? We are convinced

that it does not.


                                        -10-
             As the Supreme Court explained in Commonwealth, Transportation

Cabinet Department of Highways v. Shadrick:

             An obstruction in plain view of passing motorists simply
             does not constitute “a condition not reasonably safe.”
             We decline to extend the law to the point of guaranteeing
             that every right-of-way will be completely free of all
             obstructions, whether permanent or transitory, for
             motorists who operate their vehicles into that area of the
             roadway.

956 S.W.2d 898, 901 (Ky. 1997) (citation omitted). This is not to say that in a

proper case the Cabinet might not be liable for injuries sustained by its failure to

remedy the ponding water or warn motorists of its existence when it occurs. Our

holding is simply that the Cabinet cannot be enjoined to take steps to remediate

ponding water which may occasionally constitute an unreasonable impediment to

customers seeking access to August Properties’ businesses.

             Because we are convinced that the circuit court correctly determined

that August Properties’ claims against the Cabinet fail as a matter of law, we affirm

the grant of summary judgment in this case.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Noel Mark Botts                           William H. Fogle
 Harrodsburg, Kentucky                     Frankfort, Kentucky




                                         -11-